                       IN THE UNITED STATES DISTRICT COURT
                          WESTERN DISTRICT OF ARKANSAS
                               HOT SPRINGS DIVISION

DOUGLAS ALLEN GREGORY                                                            PLAINTIFF

vs.                              Civil No. 6:18-cv-06055

NANCY A. BERRYHILL                                                            DEFENDANT
Acting Commissioner, Social Security Administration


                                       JUDGMENT


       Comes now the Court on this the 9th day of May 2019, in accordance with the Memorandum

Opinion entered in the above-styled case on today’s date, and hereby considers, orders, and

adjudicates that the decision of the Commissioner of the Social Security Administration is

AFFIRMED and Plaintiff’s Complaint is hereby dismissed with prejudice.

       IT IS SO ORDERED.


                                                         /s/Barry A. Bryant
                                                         HON. BARRY A. BRYANT
                                                         U. S. MAGISTRATE JUDGE
